Citation Nr: 1746009	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty from June 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for a right shoulder disorder and a neck disorder and entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the February 2013 statement of the case.  Instead, he limited his appeal to the left knee and back claims in his March 2013 VA Form 9.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

This appeal was processed the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During the January 2017 hearing, the Veteran testified that he began receiving treatment through VA in 1999 and that he continues to receives treatment through VA for both his left knee and back.  However, the claims file only includes VA treatment records dated in September 2003, from March 2005 to April 2006, and in October 2009.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his left knee and back, to include any treatment he received prior to service.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA medical records that are not associated with the claims file, to include any records dated from January 1999 to the present.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




